Citation Nr: 1539985	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  14-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss disability is related to in-service noise exposure.  Specifically, he identified duties related to his military occupational specialty (MOS) of power plant operator as the cause of his current bilateral hearing loss.  

The Veteran was provided a VA audiology examination in November 2011.  The examiner reviewed the claims file, examined the Veteran, and opined that the hearing loss was not "at least as likely as not" caused by or a result of an event in military service.  The examiner noted the Veteran's military noise exposure including power plants and diesel generator, occupational noise exposure, and recreational noise exposure.  Concerning the rationale for the expressed opinion, the examiner explained that the Veteran's hearing was found to be within normal limits at the time of enlistment and separation.  There was not a significant threshold shift during this time.  

The Veteran's representative requested a new VA medical opinion because the VA examiner's opinion is inadequate.  The Board agrees.  In this respect, the November 2011 VA examiner appears to base the negative opinion solely on the evidence that the Veteran's hearing was within normal limits at the time of enlistment and separation.  This reasoning, alone, is not a sufficient rationale for a negative opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As a result of the inadequate rationale for the expressed opinion, the Board finds that an addendum opinion is required to address the nature and etiology of the Veteran's bilateral hearing loss disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the November 2011 VA examiner; or, if the examiner is unavailable, to another suitably qualified examiner for an addendum opinion to the November 2011 VA audiology examination report.  The claims file must be made available to and reviewed by the examiner.  Following review of the claims file, the examiner is asked to respond to the following:

Express an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that bilateral hearing loss disability was caused by active service or is otherwise related to active service, to include the Veteran's MOS duties as power plant operator. 

The examiner is directed to note that the absence of in-service evidence of hearing loss or a hearing loss disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner must provide a complete rationale for any opinion given.  The rationale must contain a reasoned medical explanation connecting the examiner's conclusion with supporting data.
 
 2.  After the above development is completed and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




